DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-6 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-6 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a first determining unit configured to determine a first ON time on the basis of a first duty ratio and the set cycle value set by the cycle setting unit, the first duty ratio obtained by correction with a correction value set on the basis of a ratio between a target ON time set as the amount of operation by the feedback operation unit and a reference cycle that has a predetermined fixed value; a second determining unit configured to determine, as a second ON time, a setting candidate value that is close to the first ON time, in accordance with a resolution of a settable ON time; a generating unit configured to generate the PWM signal having: the set cycle value set by the cycle setting unit as a cycle of the PWM signal; and the second ON time determined by the second determining unit as an ON time of the PWM signal; and a third determining unit configured to determine the correction value that is to be used next time by the first determining unit, on the basis of: the target ON time, the reference cycle, and the correction value of a previous time that are used for determining the first ON time; the set cycle value set by the cycle setting unit; and the second ON time determined by the second determining unit.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Richard Tan/
Primary Examiner, Art Unit 2849